TOBRINER, J.
This case raises the same issue as that posed in Estate of Larkin, ante, p. 60 [52 Cal.Rptr. 441, 416 P.2d 473] and is controlled by our decision in that case.1 Accordingly, we affirm the judgment of the trial court entered *887pursuant to its finding that the Soviet Union extends reciprocal inheritance rights to our citizens.
Traynor, C. J., Peters, J., Peek, J., Burke, J., and Schauer, J.,"* concurred.
Appellant’s petition for a rehearing was denied August 31, 1966. Schauer, J.,* sat in place of Mosk, J., who deemed himself disqualified. McComb, J., was of the opinion that the petition should be granted.

The Attorney General seeks to distinguish the present ease by noting that the beneficiaries here involved are residents of the Armenian ¡Republic of the U.S.S.B. He contends that the record in Larlcin is insufficient to support a finding of reciprocity with the Armenian Bepublic because the text of Article 8 which was introduced in that case was taken from, the code of the B.S.F.S.B.
The record refutes the Attorney General’s contention. All of the experts whose testimony was received in Larlcin, including the expert called by the Attorney General, stated that the codes of all of the Soviet Bepublies incorporate the provisions of Article 8. (See also 1 Gsovski, Soviet Civil Law (1948) 354; Ginsburgs, Inheritance by Foreigners Under Soviet Law (1965) 51 Iowa L.Rev. 16, 21.)


Retired Associate Justice of the Supreme Court sitting under assignment by the Chairman of the Judicial Council.